954 So. 2d 1282 (2007)
Ronald James MICHAEL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-5205.
District Court of Appeal of Florida, First District.
May 4, 2007.
*1283 Ronald James Michael, pro se, Petitioner.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Ronald James Michael is hereby afforded a belated appeal from judgment and sentence in Alachua County case numbers 2004-CF-233A and 2004-CF-1398A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The trial court shall appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
WOLF, DAVIS, and THOMAS, JJ., concur.